Citation Nr: 1223587	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the RO in Buffalo, New York.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is etiologically related to his in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).


Legal Criteria

Service connection is granted for disability resulting from a disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his bilateral hearing loss is related to his active service.  Specifically, the Veteran asserts that it is related to his noise exposure during his combat service.  The Board notes that in the April 2008 rating decision, the RO conceded in-service noise exposure.  

Service treatment records are negative for any evidence of ear trouble or hearing loss.  On his report of medical history at discharge, the Veteran denied any hearing loss.  However, the portion of his discharge examination report regarding hearing is illegible.  

Post-service VA treatment records first note some hearing loss in an October 2004 treatment record, which indicates that the Veteran's hearing was "poor."  A September 2007 audiology consultation notes complaints of difficulty hearing in groups and with background noise.  The audiologist summarized audiological testing results as showing a sharply sloping sensorineural hearing loss with excellent to good speech recognition scores.  In October 2007, the Veteran was evaluated by a VA audiologist and fitted with hearing aids.  

In March 2008, the Veteran was afforded a VA audiological examination.  The Veteran complained of hearing loss and needing repetition of speech when background noises were present.  The Veteran reported a year of combat in Vietnam, during which time, the Veteran was involved in at least two instances of noise exposure that left him with decreased hearing in the right ear.  On one occasion, the Veteran was exposed to a booby trap explosion that left him disoriented and with decreased hearing in the right ear.  Additionally, he drove an APC vehicle and sat in front of a 50 caliber gun during combat, which also resulted in decreased hearing in the right ear.  The Veteran reported that while hearing came back in the right ear, it did not return to the normal levels.  The Veteran denied any non-military noise exposure.  

Audiometric testing revealed thresholds of 10, 10, 40, 80 and 80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively in the right ear, and thresholds of 15, 15, 70, 75, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively in the left ear.  Speech recognition was 96 percent in the right ear and 88 percent in the left ear.  The examiner provided a diagnosis of moderate sensorineural hearing loss in the right ear, and moderately severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's current hearing loss was not at least as likely as not related to his military noise exposure.  The examiner found that at the time of discharge, the Veteran did not report any hearing loss, running ears, or ear problems.  Further, the examiner indicated that the first time the Veteran pursued treatment for his hearing problems was in 2007, 39 years following his discharge from service.  

The Board notes that the Veteran submitted statements in support of his claim, in which he stated he did complain of hearing loss at discharge, but that his complaints were ignored.  The Veteran also essentially asserted that his hearing loss stemmed from his in-service noise exposure, including the booby-trap explosion.  

Moreover, the Veteran's family and friends submitted numerous statements indicating that while they had no trouble communicating with the Veteran prior to his active service, upon his return from Vietnam, they had to repeat themselves or raise their voices when speaking with the Veteran.  They also stated that the Veteran's hearing appeared to have worsened over the years.  

In the Board's opinion, the evidence supportive of the Veteran's claim is in equipoise with that against the claim.  Specifically, the Board notes that the Veteran's statements regarding his combat history and subsequent hearing loss are consistent with the circumstances, conditions, and hardships of such service despite the lack of an official record of hearing loss during active service.  See 38 U.S.C.A. § 1154(b).  Furthermore, the statements of the Veteran's family and friends indicate that since the Veteran's discharge from active service, he had hearing loss that worsened over the years.  The Board has found the statements of this combat Veteran to be credible regarding the continuity of his hearing loss since his discharge from service.  

Although the VA examiner provided an opinion against the claim, the examiner based his opinion, in part, on the lack of evidence of hearing loss in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (when combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service).  Additionally, the VA examiner did not address either the statements from the Veteran or his friends and family when stating his opinion.  Thus, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for the bilateral hearing loss disability.


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


